Title: From George Washington to Edmund Randolph, 11 October 1794
From: Washington, George
To: Randolph, Edmund


        
          
          (Private)Dear Sir,
          Carlisle [Pa.]11th Octr 1794. past 3 Oclock p.m.
        
        When I wrote to you yesterday, I did not expect to be in this village at this hour. But finding it difficult to get even part of the Troops off, that were ordered to March yesterday, I resolved to see the residue in motion to day before I left this place, myself. This dilatoriness does not proceed from any disinclination in the Troops themselves, to proceed; but for want of arrangement, and system in some of the principal characters among the officers of this State, and the disjointed manner in which the former have arrived here. Those however which marched yesterday—with what has followd to day—will make a respectable corps. An Officer of respectability will be left to Organize the remaining detachments of this State’s Troops as they shall arrive, & to forward them on. The Jersey Troops came on in Compl. Corps but are bad clothed.
        
        I had scarcely dispatched my letter to you yesterday, when the Commissioners or deputies—(Findley & Redick) from the Insurgent Counties arrived My Public letter, written by Colo. Hamilton will inform you of the result—I believe they are scared.
        All the Papers which may be deemed necessary & proper to accompany my address to Congress, at the opening of the Session, I pray you to have ready; for there will not be time to do it between my arrival in the City & the meeting of that body. From present appearances—It is not likely I shall proceed beyond Bed⟨ford⟩ & my return to Philadelphia even i[n] that case can be but a day or two before the first monday in next month. Sincerely & Affectionately I am Yours
        
          Go: Washington
        
      